Citation Nr: 1431767	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-45 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a compensable rating for a left wrist disability prior to April 29, 2010.  

2.  Entitlement to service connection for a right foot or ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 21, 1989, through June 3, 1989, with prior and subsequent periods of active duty for training and inactive duty training with the United States Army Reserve terminating in June 1998.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The May 2008 rating decision granted service connection for residuals of a left wrist injury and assigned a 0 percent rating, effective October 9, 2007.  In a January 2012 rating decision, the rating for the Veteran's left wrist disability was increased from 0 percent to 10 percent, effective January 3, 2011.  Then, in a July 2013 Board decision, the effective date for the 10 percent rating for the Veteran's left wrist disability was changed to April 29, 2010.

The Veteran appealed that Board decision regarding his entitlement to a compensable rating for a left wrist disability prior to April 29, 2010, to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, a March 2014 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  Specifically, the Court found that the Board did not adequately address the reasons and bases for not assigning the 10 percent disability rating prior to April 29, 2010.  The Board was faulted for not adequately addressing the Veteran's lay statements regarding pain on motion under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In February 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Indianapolis RO.  A transcript of this hearing was prepared and associated with the claims file.

In his November 2009 substantive appeal, the appellant requested a hearing at a local VA office before a Member of the Board.  He was scheduled for a hearing for February 2011, and he was sent a notice letter in January 2011.  The appellant did not report for this hearing.  He has neither requested a new hearing nor shown good cause for his failure to report to the prior hearing.  Therefore, his Board hearing request is deemed withdrawn.

Finally, the Board notes that certification of the appeal includes the issues of entitlement to service connection for tinnitus and a low back disability.  The Veteran's claim for tinnitus was granted by the RO in a July 2013 rating decision, and the Veteran has not appealed the disability rating assigned.  Additionally, the Board previously denied the Veteran's claim for service connection for a low back disability.  As this issue was finally adjudicated by the Board, it is no longer a part of the current appeal.  Neither the RO nor the Board has jurisdiction to consider it as part of the current appeal.  38 U.S.C.A. §§ 511(a), 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  Therefore, the only remaining issues on appeal are those of entitlement to an increased rating for a left wrist disability and service connection for a right foot or ankle disability, which are addressed below.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  This evidence has been considered in the following decision, and any future adjudication of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From October 9, 2007, through April 28, 2010, the residuals of the Veteran's left wrist injury were manifested by complaints of pain and swelling; arthritis was not shown by x-ray.  

2.  The preponderance of the evidence is against a finding that the Veteran has a current right foot or ankle disability that had its onset in service or that is otherwise associated with service.  


CONCLUSIONS OF LAW

1.  From October 9, 2007, through April 28, 2010, the criteria for a compensable disability rating for residuals of a left wrist disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2013).

2.  Service connection for a right foot or ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in January 2008, prior to the initial adjudication of the Veteran's claims in May 2008, in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.   

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, and VA medical records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The RO arranged for the Veteran to undergo VA examinations in connection with his left wrist claim in June 2009, April 2010, and December 2011.  The Veteran was also provided a VA examination in August 2013 for his claimed feet or ankle disability.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included providing the Veteran with an examination for his claim of service connection for a right foot or ankle disability.  As noted above, the Veteran was afforded an examination for his feet and ankles in August 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Increased Rating for Left Wrist Disability 

The Veteran has claimed entitlement to an increased rating for residuals of a left wrist injury.  This disability has been evaluated as 0 percent disabling from October 9, 2007, through April 28, 2010, and as 10 percent disabling on and after April 29, 2010.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013), arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under 38 C.F.R. § 4.45(f), the wrist is considered a major joint.

The Veteran's left wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  That diagnostic code assigns a 10 percent rating for dorsiflexion less than 15 degrees or for palmar flexion limited in line with the forearm on either the dominant or non-dominant wrist.  

The Veteran's initial 0 percent rating was assigned based on limitation of motion of the wrist that did not satisfy the compensable rating criteria of Diagnostic Code 5215.  The Board notes that the 10 percent rating that was assigned in the July 2013 Board decision was based on x-ray findings of arthritis as of April 29, 2010.  

Pursuant to the Joint Motion for Remand, the Board has been directed to specifically address whether the Veteran's left wrist disability warrants a higher rating before April 29, 2010 based on functional impairment due to pain, fatigue, weakness, or lack of endurance pursuant to DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

Turning to the evidence of record for the relevant portion of the appeal period, the Board notes that the Veteran complained of wrist pain during a November 2008 treatment record.  

Furthermore, the Veteran was afforded a VA examination in June 2009.  The Veteran reported pain, weakness, and swelling.  The Veteran denied flare ups, but stated that the wrist pain was made worse while extending the wrist.  According to the Veteran, there was no additional limitation of motion or functional impairment during any flare ups.  The Veteran reported that his condition affected his occupation and recreational activities; specifically, he stated that he cannot hang drywall or play basketball or football.  Upon range of motion examination, the Veteran had dorsiflexion to 50 degrees, palmar flexion to 70 degrees, radial deviation to 30 degrees, and ulnar deviation to 40 degrees.  The examiner noted objective evidence of swelling, tenderness, and weakness.  However, there was no ankylosis or arthritis.  

As noted above, the Veteran was afforded a hearing at the RO in February 2010.  At that time, the Veteran reported that his wrist had been placed in a "mobile brace" to help alleviate the pain.  He stated that he had an "aching pain" in his left hand, especially in the morning.  The Veteran reported his pain as a 10 in severity on a scale from 1 to 10.  He went on to state that, in the morning, he has to "start working" his wrist to get mobility in the left hand. 

Based on a review of the evidence of record, the Board finds that a compensable rating is not warranted prior to April 29, 2010.  

The Board notes that the Veteran complained that wrist pain interfered with his ability to play basketball and football, as well as hang drywall.  Although the Veteran generally complained of wrist pain, the June 2009 VA examiner found no objective evidence of limitation of motion and at no other time during treatment did the Veteran complain of functional impairment due to his wrist.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, examinations conducted during the course of this appeal have been negative for ankylosis and the Veteran has retained range of motion.

The Board has considered whether a compensable rating before April 29, 2010, may be assigned under a different diagnostic code.  The Board notes, however, that, in the absence of ankylosis, the higher ratings that are assigned for ankylosis of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5214 are not warranted.  The Board further finds that, in the absence of evidence of neurological deficits that are related to the left wrist injury, a separate compensable rating for neurological disability of the left wrist is not warranted.  

In sum, consideration of all of the evidence, the Board finds that the record does not support a compensable rating for a left wrist disability before April 29, 2010.  In the absence of x-ray evidence of arthritis or functional impairment in the left wrist, a compensable disability rating for residuals of a left wrist injury is not warranted. 

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left wrist disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria of Diagnostic Code 5003 for the Veteran's service-connected left wrist injury adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The left wrist injury in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised by the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Service Connection for a Right Foot or Ankle Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

With regard to the Veteran's claim for service connection for a right foot or ankle disability, the Board notes that the Veteran testified that he injured his right heel while racing a private during training at Fort Benning, Georgia.  The Veteran's service treatment records reflect that he sought treatment in July 1992 while stationed at Fort Benning because "3 days ago [he] noted foot pain after running" and that this injury was determined to be a broken bone in the right foot.  This injury was expressly determined to have been incurred in the line of duty during a period of active duty for training.  Service treatment records reflect that the Veteran was placed on physical profile for two weeks and that he was given a cane and allowed to wear a soft shoe.

Post-service VA records show that the Veteran reported during an October 2007 emergency room visit that he had experienced right ankle pain since 1994.  Additionally, the record contains a May 2009 VA x-ray report noting an impression of mild degenerative disease of the bilateral calcanei.  The Veteran's VA medical records also reflect that the Veteran uses orthotics.  Specifically, an April 2009 VA medical record notes that the Veteran was fit with "size large wonderzorb heel wedges," while a May 2009 record notes that the insoles of the Veteran's shoes were replaced with "Dr. Comfort plastazote insoles."

Given the evidence showing an in-service injury and a current disability, the Veteran was afforded a VA examination of his feet and ankles in August 2013.  The examiner reviewed the claims file and noted the Veteran's diagnoses of metatarsalgia, hammer toes, hallus valgus, and plantar fasciitis.  The Veteran recounted the pain he had experienced in his feet and heels during training and stated that he continues to avoid running and jumping to prevent any reoccurrence of the symptoms. 

Upon examination, the Veteran had tenderness to the right medial malleolus, as well as metatarsal heads and platar fascia bilaterally.  The examiner found that the Veteran's range of motion was normal for both ankles.  X-ray findings showed degenerative changes in the first metatarsophalangeal, ankle, and subtarsal joins bilaterally.  There were "mild" symptoms of hallux valgus that affected both joints.  There was no history of hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, foot injuries, or weakness found on examination.  The examiner noted that the Veteran utilizes "orthotics" as an assistive device with normal locomotion.  The examiner found that the Veteran's foot condition causes functional impairment inasmuch as he has foot pain with prolonged standing and walking, which the Veteran stated he compensates for by taking frequent "mini breaks."  In his opinion, the examiner noted that there was no history of treatment for an Achilles heel condition or an ankle injury.  The examiner specifically noted that the degenerative changes in the first metatarsophalangeal, ankle, and subtarsal joints bilaterally, not just on the right side.  Thus, the examiner stated that a nexus could not be established and that it is less likely than not that the Veteran's current right foot or ankle problems originated during or are related to service.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's right foot or ankle problems are less likely as not caused by or related to service.  The examiner's opinion was based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination reports expressly demonstrate the examiner's review of the Veteran's medical history, both during service and after separation.  Moreover, the examiner explained the Veteran's right foot or ankle condition is less likely as not related to or caused by service given the presence of bilateral degenerative changes.  Given the symmetrical nature of the Veteran's degenerative changes, the examiner found that a nexus could not be established.  It is clear that the examiner took into consideration all relevant factors in providing an opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his right foot or ankle disability is related to service.  However, the Board reiterates that while the Veteran's service treatment records indicate he was treated for foot injuries during service, there is no evidence to establish a nexus between those injuries and his current disability.  Therefore, the Board finds that the probative evidence shows that the Veteran's current right foot or ankle problems are related to service.  
  
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current right foot or ankle disability requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current right foot or ankle disability is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current right foot or ankle disability is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's current right foot or ankle disability is not related to his period of service, to include his treatment records for foot injuries in service.  Accordingly, service connection for a right foot or ankle disability is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for residuals of a left wrist injury from October 9, 2007, through April 28, 2010, is denied.

Service connection for a right foot or ankle disability is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


